Case 1:20-cr-00181-JLS-MJR Document 1 Filed 01/22/20 Page 1 of 6

AO 91 (Rev. 02/09) Criminal Complaint

 

United States a Sintrict Court

for the KY
Western District of New York A S/

United States of America We, S toewengitine Be
Case No. 20-MJ- SOAG

Vv.

JOSEPH LICATA

 

Defendant

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of January 21, 2020, in the County of Erie, in the Western District of New York, the
defendant entered the M&T Bank located 130 Grant St., Buffalo, New York 14213, a financial institution whose
deposits are insured by the Federal Deposit Insurance Corporation, and by force and violence, or by intimidation,
obtained money belong to, or in the care, custody, control, management, or possession of, M&T Bank, a bank, in
violation of Title 18, United States Code, Section 2113(a).

This Criminal Complaint is based on these facts:

Continued on the attached sheet.

CO 4— N\A

Cemplaipant’s signature

 

RALPH JOSEPH
Special Agent

Federal Bureau of Investigation
Printed name and title

Sworn to before me and signed in my presence.

Date: _January 222020 Wyaetot i pa

C/ Judge’s 's signature

HONORABLE MICHAEL J. ROEMER
City and State: Buffalo, New York UNITED STATES MAGISTRATE JUDGE

Printed name and title

 
Case 1:20-cr-00181-JLS-MJR Document 1 Filed 01/22/20 Page 2 of 6

AFFIDAVIT

STATE OF NEW YORK )
COUNTY OF ERIE ) SS:
CITY OF BUFFALO )

RALPH JOSEPH, being duly sworn, deposes and says:

1. Ihave been employed as a Special Agent (“SA”) with the Federal Bureau of
Investigation (“FBI”) since July of 2019 and am currently assigned to the Buffalo Field Office
Violent Crime Squad, which investigates a variety of violent and transnational organized

crime.

2. The statements contained in this affidavit are based upon the facts set forth
below and are based upon your Affiant’s personal observations, reports, and information
provided to your Affiant by other law enforcement officials and witnesses, and review of

surreptitiously-made recordings.

3, This affidavit is intended to show that there is probable cause that JOSEPH
LICATA violated Title 18, United States Code, Section 2113(a). This affidavit does not.
purport to set forth all of your Affiant’s knowledge of the investigation into this matter. The
information that I have set forth herein I believe to be reliable based upon the investigation to
date. Further, I have set forth only the facts that I believe are necessary to establish probable

cause,

 
Case 1:20-cr-00181-JLS-MJR Document 1 Filed 01/22/20 Page 3 of 6

4. On January 21, 2020, at approximately 10:33 a.m., LICATA entered the M&T
Bank branch located at 130 Grant St., Buffalo, New York 14213, and used the threat of
violence, namely a threatening note, to take and/or obtain, by extortion, money, in violation
of Title 18, United States Code, Section 2113(a). At that time, M&T’s deposits were insured

by the Federal Deposit Insurance Corporation.

5. Specifically, on January 21, 2020, LICATA traversed the teller’s counter at
M&T Bank, handed the teller a note stating, in general, “Give me $2,000 in cash or I will
shoot somebody.” Thereafter, the victim-teller handed LICATA $313 in United States
currency along with recorded bait bills. LICATA then took back the aforementioned note
and exited the bank. The FBI’s review of M&T’s surveillance video, as well as eyewitness
accounts, demonstrates that LICATA exited the bank and entered a maroon-colored taxi and

departed the area.

6. FBI agents further obtained a photograph of the bank robbery subject from
M&T Bank’s surveillance footage of the branch. FBI Special Agent Eric Sakovics, who
arrested LICATA in 2011 and is familiar with the appearance of LICATA, immediately
identified LICATA as the individual recorded in the bank robbery surveillance footage.
403.0% A
fs Later that same day, on January 21, 2010; the Buffalo Police Department
(“BPD”) apprehended LICATA after LICATA allegedly robbed a Speedway gas station.

Law enforcement’s photograph of LICATA, which law enforcement took shortly after

2
Case 1:20-cr-00181-JLS-MJR Document 1 Filed 01/22/20 Page 4 of 6

LICATA’s apprehension [see photographs below], matches the suspect photograph from the

video still taken from the surveillance footage at the M&T Bank robbery committed earlier in

the day.

8. In particular, the photographs show similarities based on facial, physical, and
clothing attributes. Separately, law enforcement’s review of the video surveillance from M&T
Bank shows the bank robbery subject used crutches to walk and walked with a distinct gait;
when BPD arrested LICATA following the robbery of the Speedway gas station, BPD
recovered crutches in LICATA’s possession and further observed him walking with a distinct

gait.

 

   

 

Qi dan 2020: M&T Bank Surveillance Video 21 dan 2020: Joseph Licata Post-Arrest

 

 

 
Case 1:20-cr-00181-JLS-MJR Document 1 Filed 01/22/20 Page 5 of 6

9. Law enforcement’s search of LICATA incident to arrest resulted in the
recovery of United States currency. Specifically, within that currency, law enforcement
recovered matching bait bills from the bank robbery, including numerous $5 bills and a $50
bill (bearing serial number JL72504610A), which matches M&T Bank records provided to

law enforcement following the robbery.

10. Following his arrest, BPD took LICATA to the Buffalo Police Department
“DP” District police station, where BPD advised LICATA of his Miranda rights. At that time,
LICATA stated that he understood his rights, that he was not under the influence of drugs or

alcohol, and that he agreed to speak with law enforcement.

11. During the interview, which law enforcement recorded both by audio. and
video, LICATA admitted to robbing both the M&T Bank and Speedway gas station earlier
on January 21,2020. LICATA provided a detailed timeline and description of how he robbed
the bank and gas station. LICATA stated that he suffered from bipolar disorder, among other

mental illnesses, and had not taken his prescription medication in several days.

WHEREFORE, based upon the foregoing, there is probable cause to believe that on
JOSEPH LICATA has committed the following offense: on January 21, 2020, at the M&T
Bank, located at 130 Grant St., Buffalo, New York 14213, a financial institution. whose
deposits are insured by the Federal Deposit Insurance Corporation, and by force and violence,
or by intimidation, obtained money belonging to, or in the care, custody, control,

4
Case 1:20-cr-00181-JLS-MJR Document 1 Filed 01/22/20 Page 6 of 6

management, or possession of, M&T Bank, a bank in violation of Title 18, United States

Code, Section 2113(a).

(42- AA
RALPH JOSEPH _/?

Special Agent
Federal Bureau of Investigation

 

Sworn to and subscribed to before

ols
me this 27 day of January, 2020.

On ichuet N\\) Coeur,

HONORABLE MICHAEL J. ROEMER
UNITED STATES MAGISTRATE JUDGE

 

 
